Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,16, 20 are objected to because of the following informalities:
Claim 1 recites “an outlet that connection to an inlet” in line 4. This should be “an outlet that connects to an inlet.”
Claim 16 recites “wherein three second pass tubes.” This should be “wherein there are three second pass tubes.”
Claim 15 is a duplicate of claim 2. Note that “at least four” and “four” are not patentably distinct, since the claims use the word “comprising” and e.g. an apparatus with five first pass tubes would satisfy both claims 2 and 15.
Claim 20 recites “wherein multi-pass fry heat exchanger.” This should be “wherein the multi-pass fry heat exchanger.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “said second thermal mass is a dissimilar material from said plurality of first pass tubes….”However, “dissimilar” is a relative term which is not defined in the specification. Does this mean that the material must be different? Or that it must have different thermal mass? Or that it is dissimilar in some other way? For the purposes of examination, it is being interpreted as if the materials must be “different.”
Further regarding claim 6, “said first thermal mass and said second thermal mass is a dissimilar material” renders the claim indefinite because the first and second thermal masses need not be the same material. Does this mean both are different materials, or at least one is a different material, or that the first and second thermal masses are the same material as each other and different from the other elements?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites there are at least four first pass tubes, while claims 3 and 4 depend on this claim but recite smaller numbers. Similarly, claim 15 recites “three” tubes while claim 15 on which it depends recites “four.” For the sake of compact prosecution, below, claims 3 and 4 will be addressed as if they depend on claim 1, though they are rejected based on claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote (US Pat. 5417202, cited on Applicant’s IDS).
Regarding Claim 1, Cote discloses a multi-pass fryer heat exchanger comprising: 
a plurality of first pass tubes [16, 18, and 20, Fig. 4]; 
said plurality of first pass tubes having an inlet [Annotated Fig. 4, below] for a flame tube [note that this relates to the intended use of the inlet and is not given additional patentable weight; the inlet of Cote is capable of being attached to a flame tube. See Col. 3 lines 5-6]; 
said plurality of first pass tubes having an outlet [Annotated Fig. 4] that connects to an inlet [Annotated Fig. 4] to a first collection box [32]; 
said first collection box having a first thermal mass within said first collection box [the tubes and collection boxes circulate a “heat transfer fluid,” Col. 1 line 59, which may be air or another fluid, Col. 2 lines 64-66; since the first collection box has air or another fluid within it, it has a first thermal mass within it];
 said first collection box having at least one outlet [Annotated Fig. 4] that connects to an inlet to at least one second pass tube [22 and 26]; 
said at least one second pass tube having an outlet [Annotated Fig. 4] that connects to an inlet [Annotated Fig. 4] to a second collection box [34]; said second collection box having at least one outlet [Annotated Fig. 4] that connects to an inlet [Annotated Fig. 4] to at least one third pass tube [28 and 30], and said at least one third pass tube has an outlet [Annotated Fig. 4].

    PNG
    media_image1.png
    520
    823
    media_image1.png
    Greyscale


Regarding Claim 5, Cote discloses there is a second thermal mass within said second collection box [the tubes and collection boxes circulate a “heat transfer fluid,” Col. 1 line 59, which may be air or another fluid, Col. 2 lines 64-66; since the second collection box has air or another fluid within it, it has a second thermal mass within it].
Regarding Claim 6, as best understood, Cote discloses said first thermal mass and said second thermal mass are both dissimilar materials from said plurality of first pass tubes, said at least one second pass tube, said at least one third pass tube, said first collection box and said second collection box [the thermal masses are air or another fluid, while the pipes and boxes are made from a solid material].
Regarding Claim 18, Cote discloses a flue product through said plurality of first pass tubes is combined in said first collection box [Col. 3 lines 39-42].
Regarding Claim 20, Cote discloses the multi-pass fry heat exchanger is configured to heat an oil vat [Col. 1 lines 5-9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Jensen et al. (US 2012/0006524 A1, hereinafter “Jensen”).
Regarding Claim 2, Cote discloses the apparatus set forth above but fails to teach at least four first pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], at least four first pass tubes [405, Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the number of first pass tubes to be at least four because having more tubes improves the rate of heat transfer.

    PNG
    media_image2.png
    473
    394
    media_image2.png
    Greyscale

Regarding claims 3 and 4 (see 112(d) note above), Cote discloses there are three first pass tubes [16, 18, and 20].

Regarding claim 7, Cote teaches the apparatus set forth above but fails to teach the second pass tube located below the first pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], at least one second pass tube [410, Fig. 4] is located below said plurality of first pass tubes [405]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cote by placing the tubes so the second pass tube is located below the plurality of first pass tubes as taught by Jensen because this configuration improves the control of heat transfer [Jensen Par. 0016].
Regarding claim 8, Cote teaches the apparatus set forth above but fails to teach the third pass tube located below the second pass tubes. However, Jensen teaches, in a heat Abstract], at least one third pass tube [415, Fig. 4] is located below said second pass tubes [410]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cote by placing the tubes so the third pass tube is located below the second pass tubes as taught by Jensen because this configuration improves the control of heat transfer [Jensen Par. 0016].
Regarding claim 13, Cote teaches the apparatus set forth above but fails to teach the area of the second pass tubes is less than that of the first pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], a cross-sectional area of said at least one second pass tube [410, Fig. 4] is less than a cross-sectional area of said plurality of first pass tubes [405; see Par. 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the area of the second pass tubes to be less than that of the first pass tubes as taught by Jensen in order to improve heat transfer, specifically having greater heat transfer in the first tubes and less in the later tubes [see Jensen Pars. 0032-0033, where the “air-side” refers to the equivalent of the oil in the present invention, and the “fuel-side” refers to the material flowing through the tubes].
Regarding claim 13, Cote teaches the apparatus set forth above but fails to teach the area of the third pass tubes is less than that of the second pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], a cross-sectional area of said at least one third pass tube [415, Fig. 4] is less than a cross-sectional area of said at least one second pass tubes [410; see Par. 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the area of the third pass tubes to be less than that of the second pass tubes as taught by Jensen in order to improve heat see Jensen Pars. 0032-0033, where the “air-side” refers to the equivalent of the oil in the present invention, and the “fuel-side” refers to the material flowing through the tubes].
Regarding Claim 15, Cote discloses the apparatus set forth above but fails to teach four first pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], four first pass tubes [405, Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the number of first pass tubes to be at least four because having more tubes improves the rate of heat transfer.
Regarding Claim 16, Cote discloses the apparatus set forth above but fails to teach three second pass tubes. However, Jensen teaches, in a heat exchanger [Abstract], three second pass tubes [410, Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cote by configuring the number of second pass tubes to be at least three because having more tubes improves the rate of heat transfer.
Regarding Claim 17,  Cote discloses there are two third pass tubes [see Annotated Fig. 4 above].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of McNamara (US Pat. 6016799, cited on Applicant’s IDS).
Regarding Claim 9, Cote teaches the multi-pass fryer heat exchanger as set forth above, but fails to teach at least one baffle. However, McNamara, in a fryer heat exchanger [Fig. 1], teaches a plurality of first pass tubes include at least one baffle [62, Fig. 3] located within a McNamara, Col. 4 lines 41-44].

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Morgan et al. (US 2013/0240171 A1, hereinafter “Morgan”).
Regarding claim 10, Cote discloses the apparatus set forth above but fails to disclose the first thermal mass being carbon steel. However, Woebcke teaches, in a heat exchanger, a thermal mass which is carbon steel [“thermal masss 10” Par. 0003 which may be stainless steel, Par. 0060/Table 1]. Adding a thermal mass of steel to the first collection box would have been obvious before the effective filing date to one of ordinary skill in the art because this allows thermal energy to be stored and transferred [Morgan Par. 0003].
Regarding the steel thermal mass being carbon steel, replacing the stainless steel with carbon steel is a simple substitution of one material known in the art for another with predictable results [and see e.g. Par. 0151 which states that “mild steel,” a type of carbon steel, is a low cost material].
Regarding claim 11,  Cote and Morgan fail to disclose the volume of the thermal mass. However, it is well known in the art that a volume of a thermal mass is a result-effective variable as it affects both the total mass as well as the available surface area for heat transfer. [see e.g. Cote Col. 3 lines 9-21]. Thus, selecting the thermal mass to have a volume of between 
Regarding claim 12,  Morgan further teaches said thermal mass is heated by a heat that is produced in said flame tube [see Claim 1 above; the flame tube is not a positively recited part of the invention] and is configured to dissipate heat stored in said thermal mass when said heat is not being produced in said flame tube [“In a discharge phase, the HTF [heat transfer fluid] is passed through the inlet 40, into the passages 20, and out of the outlet 50, over the thermal mass 10 to recover the thermal energy for transfer to another process. The thermal mass 10 includes surface features 30 to promote heat transfer. In known thermal stores the charge and discharge phases are symmetric, i.e. the HTF flow rates are the same during the charge and discharge phases,” Par. 0003]. Adding a thermal mass as a member of carbon steel to the first collection box would have been obvious before the effective filing date to one of ordinary skill in the art because this allows thermal energy to be stored and transferred [Morgan Par. 0003].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Duncan et al. (US Pat. 4289111, hereinafter “Duncan”).
Regarding claim 19, Cote discloses the apparatus set forth above but fails to teach whether each of the first pass tubes has a separate flame tube. However, Duncan teaches, in a fryer heat exchanger [Abstract], each of said plurality of first pass tubes has a separate said flame tube [The fryer is fitted with two burners 3 each of which is attached to a heat exchanger tube 4 placed inside the kettle,” Col. 3 lines 15-18]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIN E MCGRATH/             Examiner, Art Unit 3761